Exhibit 10.2

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “First Amendment”) is made as of
March 21, 2019, by and between ARE-SAN FRANCISCO NO. 32, LLC, a Delaware limited
liability company (“Landlord”), and TWIST BIOSCIENCE CORPORATION, a Delaware
corporation (“Tenant”).

RECITALS

A.     Landlord and Tenant are parties to that certain Lease Agreement dated as
of March 21, 2018 (the “Lease”). Pursuant to the Lease, Tenant leases from
Landlord certain premises consisting of approximately 60,963 rentable square
feet (the “Premises”) in a building located at 681 Gateway Boulevard, South San
Francisco, California. The Premises are more particularly described in the
Lease. Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

B.     Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to increase the Additional Tenant Improvement
Allowance being provided by Landlord to Tenant pursuant to the Work Letter.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.

Additional Tenant Improvement Allowance. Section 5(b)(2) of the Work Letter is
hereby deleted in its entirety and replaced with the following:

“2.     An “Additional Tenant Improvement Allowance” in the maximum amount of
$150.00 per rentable square foot of the Premises, which shall, to the extent
used, result in Additional Rent pursuant to Section 4(b) of the Lease.”

 

2.

HazMat Storage Area. Pursuant to a Change Request requested by Tenant under the
Work Letter, Landlord has, as part of Landlord’s Work under the Work Letter,
created an exterior hazardous materials storage area (‘HazMat Storage Area”) as
shown on Exhibit A attached to this First Amendment. The design and
specifications for the HazMat Storage Area have been approved by Tenant and
Tenant acknowledges and agrees that all costs for the design and construction of
the HazMat Storage Area shall be paid for out of the Tenant Improvement
Allowance.

Notwithstanding anything to the contrary contained in the Lease, commencing on
the Commencement Date, Tenant shall have the right to use the HazMat Storage
Area, for the storage of Tenant’s Hazardous Materials. Tenant shall have all of
the obligations under the Lease with respect to the HazMat Storage Area as
though the HazMat Storage Area were part of the Premises. Tenant shall maintain
appropriate records, obtain and maintain appropriate insurance, implement
reporting procedures, and take or cause to be taken all other actions necessary
or required under applicable Legal Requirements in connection with the use of
the HazMat Storage Area. Other than in connection with Landlord’s Work, Landlord
shall have no obligation to make any repairs or other improvements to the HazMat
Storage Area and Tenant shall maintain the same, at Tenant’s sole cost and
expense, in substantially the same condition as received during the term as
though the same were part of the Premises. Tenant shall not make any
alterations, additions, or improvements to the HazMat Storage Area of any kind
whatsoever without the prior written approval to Landlord, which approval shall
not be unreasonably withheld. Tenant shall, at Tenant’s sole cost and expense,
surrender the HazMat Storage Area upon the expiration or earlier termination of
the Term, free of any debris and trash and free of any Hazardous Materials in
accordance with the requirements of Section 28 of the Lease.

 

      LOGO [g712201ppageformat.jpg]    1   



--------------------------------------------------------------------------------

3.

Power Generators. Notwithstanding anything to the contrary contained in the
Lease, if Landlord at any time, or from time to time, determines that Tenant is
using a disproportionate amount of power available from the generators serving
the Building, then Landlord may, upon advance written notice to Tenant,
proportionately reduce the amount of power available to Tenant from such
generators; provided that, subject to the terms of the Lease, the power
available to Tenant shall not be reduced to less than 350KW.

 

4.

Tenant Improvement Administrative Rent. Notwithstanding anything to the contrary
contained in the Work Letter attached to the Lease as Exhibit C, the
Administrative Rent due to Landlord in connection with the construction of the
Tenant Improvements shall be equal to $365,778.00.

 

5.

California Accessibility Disclosure. Section 40(o) of the Lease is hereby
incorporated into this First Amendment by reference.

 

6.

OFAC. Tenant and all beneficial owners of Tenant are currently (a) in compliance
with and shall at all times during the Term of the Lease remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury and any statute, executive order, or regulation
relating thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall
not during the term of the Lease be listed on, the Specially Designated
Nationals and Blocked Persons List, Foreign Sanctions Evaders List or the
Sectoral Sanctions Identifications List, which are all maintained by OFAC and/or
on any other similar list maintained by OFAC or other governmental authority
pursuant to any authorizing statute, executive order, or regulation, and (c) not
a person or entity with whom a U.S. person is prohibited from conducting
business under the OFAC Rules.

 

7.

Miscellaneous.

a.     This First Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This First
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

b.     This First Amendment is binding upon and shall inure to the benefit of
the parties hereto, and their respective successors and assigns.

c.     This First Amendment may be executed in 2 or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. Electronic signatures shall be
deemed original signatures for purposes of this First Amendment and all matters
related thereto, with such electronic signatures having the same legal effect as
original signatures.

d.     Except as amended and/or modified by this First Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this First Amendment. In the
event of any conflict between the provisions of this First Amendment and the
provisions of the Lease, the provisions of this First Amendment shall prevail.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this First Amendment.

 

      LOGO [g712201ppageformat.jpg]    2   



--------------------------------------------------------------------------------

(Signatures on next page)

 

      LOGO [g712201ppageformat.jpg]    3   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the day and year first above written.

 

TENANT: TWIST BIOSCIENCE CORPORATION, a Delaware corporation By:  

/s/ Bill Banyai

Its:   COO

 

LANDLORD: ARE-SAN FRANCISCO NO. 32, LLC, a Delaware limited liability company
By:  

ARE-SAN FRANCISCO NO. 32 MEMBER, LLC,

a Delaware limited liability company

  By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership,
its managing member     By:   ARE-QRS CORP.,      

a Maryland corporation,

its general partner

      By:   /s/ Allison Grochola      

Its:

 

Allison Grochola

       

Vice President

       

RE Legal Affairs

 

      LOGO [g712201ppageformat.jpg]    4   



--------------------------------------------------------------------------------

Exhibit A

HazMat Storage Area

LOGO [g712201page010.jpg]

 

      LOGO [g712201ppageformat.jpg]    5   